DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2018/0074101) in view of Hu (US 2014/0097885)
Regarding claim 1:
Wu discloses:
A capacitive pressure sensing circuit (e.g., Fig. 1), comprising:
a converter coupled to an input pin, configured to receive a sensing signal provided from the input pin, and output an analog voltage signal (Fig. 1: 10), wherein a content of the sensing signal is a sensing capacitance (paragraph 37), and the converter is a capacitor voltage converter (paragraph 39);
a cancellation circuit coupled between the converter and the input pin, configured to generate a cancellation signal, and enable the converter to output the analog voltage signal according to the sensing signal that is added by the cancellation signal (Fig. 1: 12);
an analog-to-digital converter (ADC) coupled to the converter and configured to convert the analog voltage signal into a digital voltage signal (Fig. 1: 14); and 
a digital signal processor coupled to the ADC and configured to generate the pressure sensing value corresponding to the sensing signal according to the digital voltage signal (Fig. 1: 16);
wherein the sensing capacitance generated by the capacitive touch sensor from a user pressing the key is greater than that from the user touching the key (paragraph 3), and uses the cancellation circuit to attenuate the sensing capacitance generated by the capacitive touch sensor to avoid the capacitor voltage converter from overflowing due to receiving a large sensing capacitance generated by the capacitive touch sensor for the user pressing the key (paragraph 41),
wherein the capacitive pressure sensing circuit is coupled to the capacitive touch sensor (in Fig. 1 the pressure sensing circuit is 1 as per paragraph 34, the capacitive touch sensor is TK1 – although this is labeled “capacitive pressure sensor” in the figure it can just be a traditional capacitive touch sensor as per paragraph 37).
Wu does not disclose:
“wherein the capacitive pressure sensing circuit is used in a touch keyboard, the touch keyboard further includes a key set and a capacitive touch sensor” where
“the capacitive touch sensor is coupled to the key set and configured to generate the sensing capacitance.”
Hu discloses:
wherein the capacitive pressure sensing circuit is used in a touch keyboard (paragraph 2), the touch keyboard further includes a key set and a capacitive touch sensor (paragraphs 38-39) where
the capacitive touch sensor is coupled to the key set and configured to generate the sensing capacitance (paragraph 43)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Wu the elements taught by Hu.
The rationale is as follows:
Wu and Hu are directed to the same field of art.
Wu is directed to a capacitive touch sensor but doesn’t explicitly discuss where such a sensor might be used – although note that Wu does disclose there could be plural such sensors (paragraph 37), which in and of itself could be considered a key set. Hu shows that a touch keyboard is one known use. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 2:
Wu in view of Hu discloses:
wherein the input pin is used to couple the capacitive pressure sensing circuit to an output terminal of the capacitive touch sensor (as seen in Wu Fig. 1).
Regarding claim 3:
Wu in view of Hu discloses:
wherein the converter includes: 
an operational amplifier having an inverting input terminal coupled to a node between the input pin and the cancellation circuit (Wu Fig. 2: 210), 
a non-inverting input terminal coupled to a ground voltage (Wu Fig. 2: 210), and 
an output terminal coupled to the analog-to-digital converter (Wu Fig. 2: 210 to 14); and 
a negative feedback circuit coupled between the inverting input terminal of the operational amplifier and the output terminal of the operational amplifier (Wu Fig. 2: 220), wherein 
the negative feedback circuit is composed of a first capacitor and a first switch connected in parallel with each other (as seen in the figure), and the first switch is controlled by a first control signal to be turned on or off (the first control signal is TS1 in Wu Fig. 2, paragraph 46).
Regarding claim 4:
Wu in view of Hu discloses: 
wherein the capacitive pressure sensing circuit further includes: 
a second switch coupled between the input pin and the node (Wu Fig. 2: SW2), and controlled by a second control signal to be turned on or off (Wu paragraph 47); and 
a third switch coupled between the input pin and the ground voltage (Wu Fig. 2: SW3), and controlled by the first control signal to be turned on or off (Wu paragraph 45); wherein 
the first switch and the third switch are controlled to be turned on simultaneously by the first control signal (Wu paragraph 45), and on-times of the first switch and the third switch controlled by the first control signal are staggered with on-times of the second switch controlled by the second control signal (as seen in Wu Fig. 2: TS1 and TS2).
 Regarding claim 5:
Wu in view of Hu discloses:
wherein the cancellation circuit is a branch connection, which is coupled between the node and the ground voltage, and is configured to reduce the sensing capacitance generated by the capacitive touch sensor, and enable the capacitor voltage converter to output the analog voltage signal according to the reduced sensing capacitance (Wu Fig. 2: this circuit is identical to applicant’s). 
Regarding claim 6:
Wu in view of Hu discloses:
wherein the branch connection includes: 
a constant current source circuit, configured to, in response to the second control signal controlling the second switch to be turned on, attenuate the sensing capacitance generated by the capacitive touch sensor according to a preset parameter to enable the capacitor voltage converter to output the analog voltage signal according to the attenuated sensing capacitance (Wu Fig. 2: 120a). 
Regarding claim 24:
All elements positively recited have already been discussed with respect to earlier rejections (there’s some slight differences in wording, e.g., that the circuit signal “corresponds to a pressure value,” but this follows from the earlier recitation that it is “a pressure sensing value corresponding to the sensing signal.”) No further elaboration is necessary.
Regarding claim 25:
Wu in view of Hu discloses:
wherein the circuit signal is a voltage signal (Wu paragraph 35), and a voltage value of the voltage signal is proportional to the pressure value sensed by the capacitance sensing signal (as follows from the circuits of Wu Figs. 1-2).
Regarding claim 26:
Wu in view of Hu discloses: 
wherein the voltage signal is an analog voltage signal (Wu paragraph 35), and the converter is further coupled to an analog-to-digital converter and configured to convert the analog voltage signal into a digital voltage signal (Wu Fig. 1: ADC). 
Regarding claim 27:
Wu in view of Hu discloses:
wherein the capacitive pressure sensing circuit further includes a digital signal processor coupled to the ADC, and configured to generate the pressure sensing value corresponding to the capacitance sensing signal according to the digital voltage signal (Wu Fig. 1: 16). 

Response to Arguments
Applicant's arguments filed 01 November 2022 have been fully considered but they are not persuasive.
Applicant first (page 4) argues that the amended claims more directly claim the same subject matter as Wu. Applicant seems to have done this because the Examiner did not make a double patenting rejection against Wu.
With respect to this, first, the Wu relied on here is the patent application publication. It’s inappropriate to use this in a double patenting rejection because it is out of date: a double patenting rejection would be better made in view of Wu (US 10,451,662), the patent resulting from this application. But there are still differences between applicant’s claims and those of Wu. 
	For example (and this is not the only difference), Wu does not claim “wherein the sensing capacitance generated by the capacitive touch sensor from a user pressing the key is greater than that from the user touching the key, and uses the cancellation circuit to attenuate the sensing capacitance generated by the capacitive touch sensor to avoid the capacitor voltage converter from overflowing due to receiving a large sensing capacitance generated by the capacitive touch sensor for the user pressing the key.” This is disclosed in Wu’s specification as discussed in the rejection. But it would need to be claimed to make a double patenting rejection. The closest Wu gets to this part is claim 27 which recites “a capacitance-to-voltage converter, used to prevent an overflow happening when the capacitance of an input capacitor is too large,” but this claim doesn’t have many of the elements of claim 1. In any case Wu does not disclose at all the “touch keyboard” of the claims.
	It’s not really clear to the Examiner why applicant is arguing this: is applicant arguing that there ought to be a double patenting rejection? It’s a little unusual for applicant to argue an additional rejection ought to have been made. While the disclosed inventions are certainly very similar – even near identical – the claims need to contain the same elements all the same elements for a double patenting rejection to be made. If the only thing missing were the touch keyboard perhaps one could be made in light of Hu, but the combination of elements are are different.
	In any case from there applicant goes on to argue that Wu does not disclose the new language that “the capacitive pressure sensing circuit is used in a touch keyboard, the touch keyboard further includes a key set and a capacitive touch sensor, the capacitive pressure sensing circuit is coupled to the capacitive touch sensor, the capacitive touch sensor is coupled to the key set and configured to generate the sensing capacitance.”
	Wu does disclose part of this new language as discussed in the rejection above – that the capacitive pressure sensing circuit is coupled to the capacitive touch sensor. But Wu does not explicitly say that the touch sensor is used in a touch keyboard with a key set. Hu teaches those elements – see, for example, paragraphs 38-39 and 43. Considering that Wu has a capacitive touch sensor, that Wu disclosed there might be more than one of these sensors (paragraph 37), and that each is coupled to a capacitive pressure sensing circuit, it is not a great stretch to think these multiple sensors could be part of a “touch keyboard” like the one taught by Hu.
	Therefore applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694